TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00519-CV


                                Venky Venkatraman, Appellant

                                                v.

                           Texas Board of Law Examiners, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-22-000521, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant has filed a “Motion to Abate Appeal for Trial Court to Consider Motion

to Vacate Order and Motion for Sanctions.” Appellee has filed a response representing that it is

not opposed to the motion to abate. We grant appellant’s motion, abate this appeal, and remand

this cause to the trial court so that it may consider appellant’s motion to vacate order and motion

for sanctions. A supplemental record containing the trial court’s rulings on appellant’s motions,

if any, shall be filed with this Court within thirty days from the date of the rulings. Appellant

shall file a status report with this Court on or before December 30, 2022. This appeal will be

reinstated after the supplemental clerk’s record, if any, is filed and will remain abated until

further order of this Court.

               It is ordered on November 30, 2022.
Before Justices Goodwin, Baker, and Kelly

Abated and Remanded

Filed: November 30, 2022




                                            2